Citation Nr: 1115652	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral inguinal hernia, status post repair.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2000 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD and granted service connection for bilateral inguinal hernia, status post repair, assigning a noncompensable disability rating, effective July 16, 2008, the date of the service connection claim.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Not surprisingly, because Clemons had not yet been issued when this case was adjudicated, the RO has not considered alternative current conditions within the scope of the filed claim (i.e., a mental disorder).  Thus, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD, as set forth on the title page.


FINDINGS OF FACT

1.  The Veteran does not currently have a postoperative recurrent, inguinal hernia; however, he has residual lower abdominal pain. 

2.  The Veteran has an acquired psychiatric disorder, to include PTSD, that was incurred in, or caused by, his active service.




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for bilateral inguinal hernia, status post repair, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, 4.118, Diagnostic Codes (DC) 7338, 7804 (2007) (2010).

2.  The criteria for service connection for PTSD and a depressive disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to his claim for service connection for PTSD, as the Board is herein granting service connection, any failure in notifying or assisting him with regard to this claim is harmless error.

The Veteran's claim for an increased rating for his service-connected bilateral inguinal hernia, status post repair, arises from his disagreement with the initial rating assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met to the extent necessary.

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records and provided him with multiple VA examinations.  In this regard, the Board notes that the evidence of record, including the October 2008 and the August 2009 VA examination reports, and the private treatment records from Royals Oaks Medical Group and Jian Jun Chen, M.D., adequately describe the current level of disability of the Veteran's bilateral inguinal hernia, status post repair.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating for Bilateral Inguinal Hernia, status post repair

The Veteran was initially granted service connection for a bilateral inguinal hernia, status post repair, in November 2008 and was assigned a noncompensable disability rating, effective July 16, 2008.  The Veteran disagrees with this assignment and contends that a compensable rating is warranted.

	A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

The Veteran's bilateral inguinal hernia, status post repair, is rated under 38 C.F.R. § 4.114, DC 7338 (2010).  Under DC 7338, a noncompensable rating is applicable for an inguinal hernia that is small, reducible, or without true hernia protrusion.  A noncompensable evaluation is also provided for an inguinal hernia that is not operated, but is remediable.  The next higher evaluation of 10 percent requires a postoperative recurrent hernia that is readily reducible and well supported by a truss or belt.  A 30 percent rating is assigned for a small, postoperative, recurrent inguinal hernia, or unoperated irremediable inguinal hernia, not well supported by a truss or not readily reducible; and a 60 percent rating is assigned for a large postoperative, recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id.  The note that follows provides for an additional 10 percent for bilateral involvement provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent added for the second hernia, only if the latter is of compensable degree.  Id.  

	
      

      B.  Analysis

The Veteran is currently assigned a noncompensable disability rating for bilateral inguinal hernia, status post repair.  After a thorough review of the evidence of record, including VA examination reports, and private medical records, the Board has determined that the Veteran's service-connected disability does not meet the criteria for a compensable disability rating under DC 7338.

In reaching this determination the Board finds it significant that the October 2008 and August 2009 VA examination reports clearly indicate that the Veteran does not currently have a recurrent inguinal hernia.  The record reveals that the Veteran underwent a laparoscopic procedure to correct a bilateral inguinal hernia on December 14, 2005.  Following this procedure, the Veteran continued to feel pain in the areas surgical corrected and he continues to feel pain in that area presently.  The October 2008 VA examiner noted that there is a good possibility that the surgical repair of the Veteran's abdominal wall did not reestablish full integrity of the area repaired.  The Veteran's left inguinal area is tender to palpation and he has bilateral bulging in the inguinal area upon coughing or straining.  

Though the VA examination reports do describe the Veteran's ongoing pain in the inguinal area and the minor effect that the disability has on his occupational activities, such as lifting and carrying, these descriptions do not establish the existence of a recurrent hernia.  Thus, a 10 percent rating is not warranted under DC 7338.

However, where the particular disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  As a result of his hernia repair, the Veteran has been diagnosed as having residual lower abdominal pain.  Although scars are not present, the Board finds that taking into account the Veteran's symptomatology of pain, consideration of Diagnostic Code 7804 is appropriate.  Superficial scars that are tender and painful on objective demonstration are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent equaling the maximum possible rating.  Given the objective finding of abdominal pain, the Board finds that a 10 percent rating is warranted under DC 7804.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the assignment of a 10 percent rating under DC 7804.  


	C.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected disability (i.e., recurrent pain) are not shown to cause such an exceptional disability picture that the available schedular evaluation (i.e., DC 7804 compensates for pain) are inadequate.  The Board finds that these rating criteria reasonably describe the Veteran's disability, and for these reasons, referral for consideration of an extraschedular rating is not warranted.


III.  Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he currently has PTSD that he incurred as a result of his active military service.  Specifically, he contends that with a military occupational specialty (MOS) of submarine nuclear propulsion plant operator, he experienced significant fear as a result of working in radiation rooms and near nuclear reactor hotspots.  In addition to these fears, he has been extremely concerned about the long-term effects from radiation exposure.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).



A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

With respect to the first required element to establish service connection for PTSD, evidence of a PTSD diagnosis, the record contains conflicting evidence regarding the Veteran's diagnosis.  The Veteran was afforded a VA PTSD examination in November 2008.  The examiner noted that the Veteran had psychiatric symptoms.  Specifically he had anxiety, and he worried about the effects of nuclear exposure and about developing cancer.  After reviewing the Veteran's psychiatric history and symptoms, the examiner noted that she did not see evidence of PTSD.  She provided the opinion that the Veteran does not meet the criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) for PTSD.  She did note that the Veteran showed schizoid traits and an adjustment disorder, with depressed mood and anxiety relating to his fears of radiation exposure.  The examiner appears to base her analysis on the fact that the Veteran, who had completed his active service two years prior to the examination, had not sought treatment for psychiatric conditions since his discharge, and the fact that he did not have a psychiatric condition while in service.  She appears to disregard the weight of a private evaluation from Wende J. Anderson, Psy.D., dated in July 2008, in which Dr. Anderson concluded that the Veteran's numerous PTSD symptoms led to a DSM-IV, Axis I diagnosis of PTSD, because it appeared that Dr. Anderson did not have the opportunity to review the Veteran's claims file prior to the evaluation.

Thereafter, in December 2008, the Veteran submitted an additional statement regarding his private PTSD evaluation from Dr. Anderson.  This statement establishes that the Veteran was exposed to trauma during his active service, based on his frequent exposure and risk of exposure to high levels of radiation.  He reported that he was very concerned about the dangers associated with a radiation accident.  The report carefully identifies several symptoms reported by the Veteran that led Dr. Anderson to her conclusion that the Veteran has a PTSD diagnosis.  The Veteran displayed three symptoms of "persistent reexperiencing," such as intrusive thoughts, recurrent nightmares, and cognitive and physiological responses to trauma cues.  The Veteran displayed four symptoms of "persistent avoidance or numbing," such as avoidance of people with whom he served in the military, feelings of detachment or estrangement from others and a restricted range of affect.  Finally, the Veteran displayed three symptoms of persistent arousal, such as marked problems with insomnia, severe troubles with irritability and angry outbursts, and hypervigilance.  In addition to his PTSD symptoms, the Veteran displayed symptoms of depression, including an easily set-off mood, anhedonia, insomnia, psychomotor agitation, and significant fatigue and loss of energy.  The Veteran also reported recurrent thoughts of death.  Dr. Anderson assessed that the Veteran had a Global Assessment of Functioning score of 52 and a DSM-IV, Axis I diagnosis of PTSD.  Dr. Anderson commented that the Veteran's claims file did not need to be reviewed in order to complete a PTSD assessment for the very reason that no evidence of a psychiatric condition or psychiatric treatment appear in the Veteran's records. 

The Veteran was subsequently afforded another VA PTSD examination in August 2009.  The examiner commented in the report that the Veteran had problems with drinking in the past, and that he used to drink daily when alcohol was available.  The examiner reiterated many of the same finding as the 2008 VA examiner and additionally reported that the Veteran had been doing very well in school.  He noted that the Veteran did not meet the criteria for PTSD using the Clinician Administered PTSD Scale or the Structured Clinical Interview for DSM-IV.  He did note that the Veteran had mild intrusive memories triggered by the smell of diesel fumes and that he had mild, infrequent flashbacks.  He additionally noted that the Veteran avoids thinking about the trauma, has mild problems sleeping, and experiences nightmares.  Notwithstanding these symptoms, the examiner provided the opinion that the Veteran does not meet the criteria for PTSD or an adjustment disorder, consistent with the DSM-IV. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

In a precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court discussed, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file. The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether the Veteran has PTSD.  The Board affords little probative value to the November 2008 VA examiner's finding that the Veteran does not have PTSD.  The examiner appeared to place undue weight on the lack of evidence of a psychiatric condition in the Veteran's claims file and the fact that the Veteran had not been treated for a psychiatric condition since his discharge from active duty.  The private assessment from Dr. Anderson provides a comprehensive review of the Veteran's PTSD symptoms and complete rationales for her conclusion that the Veteran has PTSD.  The August 2009 VA examiner also considered the DSM criteria and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  At a minimum, the evidence concerning the Veteran's PTSD diagnosis is in equipoise, in which case the Veteran prevails.  The first element required to establish service connection, therefore, has been met.  See 38 C.F.R. § 3.304(f) (2010).



With respect to the second element required to establish service-connection for PTSD, a link between current PTSD symptoms and an in-service stressor, the Veteran's service treatment records are devoid of evidence of treatment for a psychiatric disorder, and at the time of his separation examination in August 2006, the Veteran denied having a history of nervous trouble, frequent trouble sleeping, or depression or excessive worry.  Here, however, the Veteran's numerous PTSD examinations seem to be in agreement.  The December 2008 private PTSD evaluation from Dr. Anderson clearly contends that the Veteran experienced significant fear as a result of working near radiation and near reactor hot spots.  The Veteran reported that he knew that any accident occurring with the reactor would bring his life to an end.  He also reported concerns associated with exposure following a radiation accident that occurred during his service.  The August 2009 VA examination report additionally describes that the Veteran had intense fear related to an incident where there was a high level of radiation in the reactor and the Veteran and others had to go into the reactor area to address the situation.  Similarly, the November 2009 VA examiner noted that the Veteran has had anxiety due to his worry over nuclear exposure, and that the Veteran had intense fear related to his work and that he wanted out of his job.  Accordingly, the Board finds that sufficient medical evidence establishes a link between the Veteran's PTSD symptoms and an in-service stressor.

With respect to the final element required to establish service-connection for PTSD, credible supporting evidence that the claimed in-service stressor occurred, the Board observes that the Veteran's DD Form 214 indicates that his MOS was that of a submarine nuclear propulsion plant operator.  Given the Veteran's MOS and the length of his period of active duty, the Board concedes that the Veteran's in-service stressor is adequately verified.  The final element establishing service-connection for PTSD, therefore, has been met.  See 38 C.F.R. § 3.304(f) (2010).

In sum, the Board finds that the Veteran meets all three elements required for service connection for PTSD.  The evidence favors his contention that he currently has a PTSD diagnosis, medical evidence establishes a link between an in-service stressor and his PTSD symptoms, and his MOS clearly supports the finding of the occurrence of an in-service stressor.  See 38 C.F.R. § 3.304(f) (2010); Shedden, supra.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for PTSD is granted.


ORDER

Entitlement to an initial 10 percent disability rating for service-connected bilateral inguinal hernia, status post repair, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to service connection for PTSD and a depressive disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


